t c memo united_states tax_court faith j larsen petitioner v commissioner of internal revenue respondent docket no filed date a lavar taylor for petitioner alan h cooper for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioner’s federal_income_tax for and of dollar_figure and dollar_figure respectively and an dollar_figure accuracy-related_penalty under sec_6662 a for after concessions we must decide two issues the first issue is whether petitioner should have included a dollar_figure payment she received from her employer power conversion inc pci in her taxable_income for we hold that petitioner should have included this payment in her taxable_income the second issue is whether petitioner is liable for the accuracy-related_penalty under sec_6662 we hold that she is findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in washington at the time her petition was filed petitioner’s employment the dispute here focuses upon whether the dollar_figure petitioner received from pci was a gift or taxable_income pci employed approximately people and manufactured electronic components magnetic coil and transformers used by other 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2the parties have resolved all other issues raised in the deficiency_notice and the petition 3we note that the parties stipulated that petitioner would not be liable for self-employment_tax if the court determined that the payment was income electronics manufacturers donald hoiland4 mr hoiland was the owner of pci during petitioner met mr hoiland in mr hoiland hired petitioner as his executive assistant at pci in july of at a dollar_figure per annum salary petitioner reported directly to mr hoiland mr hoiland was so impressed by petitioner’s performance that he promoted her to vice president for operations and increased her salary by dollar_figure after she had worked there a year as vice president petitioner interacted with different departments and provided mr hoiland with suggestions regarding pci’s operations mr hoiland retired and promoted petitioner to president of pci during date the interactions between petitioner and mr hoiland were typically professional petitioner often spoke with mr hoiland by phone as she drove to work the two had lunch together regularly before mr hoiland retired their relationship was never intimate petitioner refused to sign employment contracts of more than year because she was uncertain how long she would stay in seattle mr hoiland offered petitioner a dollar_figure raise a jaguar automobile and a condominium along with her promotion to president and to induce her to stay in seattle but she turned them down 4mr hoiland died in date at age the payment in date approximately month after petitioner was promoted to the pci presidency she received a dollar_figure payment from pci petitioner opened a bank account for bossart an entity she created for her commercial photography business in anticipation of her receipt of the dollar_figure payment dave skone mr skone pci’s accountant helped petitioner with the bossart licensing and other paperwork petitioner deposited the dollar_figure into bossart’s bank account over which she had sole signatory authority petitioner played a limited role in determining how she would receive the dollar_figure payment her lawyer herman pettegrove mr pettegrove contacted mr skone mr hoiland mr skone and mr pettegrove arranged the payment to her petitioner and mr pettegrove allege that mr skone characterized the payment as a gift neither mr pettegrove nor petitioner asked pci for documentation that the payment was a gift pci issued petitioner a form 1099-misc miscellaneous income reporting that it paid petitioner dollar_figure petitioner and mr hoiland discussed bonuses at christmas time a few weeks before pci paid her the dollar_figure it was petitioner’s belief that no other employee of pci received a bonus as large as dollar_figure decline in petitioner’s employment relationship with pci after retiring mr hoiland traveled extensively while traveling mr hoiland called petitioner and threatened to fire her if she did not sleep with him when he returned petitioner feared that mr hoiland a recovering alcoholic was drinking again and she attributed his advances to a relapse petitioner called the personnel manager for pci who encouraged her to prepare and file a summary of her conversation with mr hoiland mr hoiland apologized to petitioner when he returned from his vacation and explained that he had indeed been drinking petitioner’s relationship with mr hoiland and pci deteriorated rapidly after this exchange with mr hoiland mr hoiland fired petitioner in date petitioner informally asserted a claim against pci for damages after pci terminated her employment petitioner and pci engaged in mediation to settle the claim petitioner through her counsel alleged that the dollar_figure payment was a bonus during mediation the mediation resulted in petitioner’s receiving a dollar_figure settlement of which dollar_figure was allocated to back wages and dollar_figure to general damages attorney’s fees and costs petitioner and pci also waived all other claims against one another as part of their mediation agreement the tax treatment of the mediation settlement is not in dispute petitioner’s federal_income_tax return petitioner timely filed a federal_income_tax return for but she did not report the dollar_figure payment mr pettegrove who occasionally assisted petitioner in legal matters and in the preparation of her tax returns prepared her federal_income_tax return mr pettegrove is admitted to practice before the tax_court petitioner provided mr pettegrove with the form 1099-misc that she received from pci and her other tax documents the form 1099-misc was in the total amount of dollar_figure including the dollar_figure payment and dollar_figure for the value of a computer given to petitioner petitioner acknowledged receipt of the computer but she and respondent agree that its value was dollar_figure mr pettegrove asked for no corroboration or substantiation from petitioner or pci to show that the dollar_figure payment was a gift other than his conversations with pci representatives and petitioner mr pettegrove made no independent determination of whether the dollar_figure payment was a gift or a bonus mr skone pci’s accountant helped petitioner prepare her state tax_return petitioner reported the dollar_figure payment in the category of services other activities on the state tax_return petitioner paid the washington state tax due with the return petitioner wrote taxes in the memo line of this check and made her check payable to the washington state department of revenue pci did not deduct the dollar_figure payment on its federal_income_tax return for pci issued petitioner a form misc for the dollar_figure payment rather than a form_w-2 wage and tax statement pci did not withhold tax on the dollar_figure payment respondent mailed a deficiency_notice to petitioner treating the dollar_figure payment as a bonus not a gift as petitioner asserts petitioner filed a timely petition opinion petitioner did not report the dollar_figure payment and contends that it was a gift respondent determined that the dollar_figure payment was includable in petitioner’ sec_2001 income and that petitioner is liable for an accuracy-related_penalty petitioner contends that she is not liable for the accuracy-related_penalty because she acted with reasonable_cause and in good_faith in reliance upon the advice of her lawyer and tax preparer we address each issue in turn inclusion of the dollar_figure payment in petitioner’s income5 we first consider whether petitioner should have included the dollar_figure payment in income petitioner failed to include this amount in income on her return even though pci issued her a 5petitioner conceded that she bears the burden_of_proof on this issue see rule a form 1099-misc showing the payment as income respondent contends that this payment was not a gift and petitioner should have included it in income petitioner claims this payment was a gift from pci’s owner mr hoiland whom petitioner identified as a close acquaintance petitioner alleges that mr hoiland’s generosity stemmed from a romantic interest in her rather than her performance for pci gross_income is income from whatever source derived unless otherwise excluded sec_61 gross_income includes compensation from services sec_61 gross_income does not include the value of property acquired by gift sec_102 generally amounts transferred by or for an employer to or for the benefit of an employee are includable in gross_income sec_102 the legislative_history underlying sec_102 indicates that a payment from an employer to an employee solely for personal reasons can still be a gift if the payment is completely unrelated to the employment relationship and reflects no expectation of a business benefit williams v commissioner tcmemo_2003_97 citing s rept pincite 1986_3_cb_1 affd 120_fedappx_289 10th cir h rept pincite n 1986_3_cb_1 a gift must proceed from a detached and disinterested generosity motivated by affection respect admiration charity or the like for income_tax purposes duberstein v 363_us_278 williams v commissioner supra the transferor’s intention is the most critical consideration for this inquiry duberstein v commissioner supra pincite the transferor’s own characterization of the payment however is not determinative id pincite there must be an objective inquiry as to whether the payment is really a gift id payments from an employer to an employee may still be income to the employee even when the two share a close friendship williams v commissioner supra also payments between an employer and an employee may be income when the employer provides neither a form_w-2 nor a form 1099-misc and fails to withhold tax on those payments leschke v commissioner tcmemo_2001_18 nevertheless a payment between an employer and an employee may be a gift when the relationship between the employer and the employee is personal and unrelated to work caglia v commissioner tcmemo_1989_143 harrington v commissioner tcmemo_1958_194 the personal relationship may be indicated by after-work social interactions or activities such as gambling trips see caglia v commissioner supra harrington v commissioner supra mr hoiland rewarded petitioner’s performance as an officer and employee of pci with promotions and raises mr hoiland arranged to give petitioner the dollar_figure payment after she turned down a dollar_figure raise and an offer of a home and an automobile the offers that preceded the dollar_figure payment related to petitioner’s role as an employee those offers were either to reward petitioner’s performance or to induce her to remain in the seattle area although petitioner and mr hoiland worked together and were close acquaintances there was no romantic relationship between them petitioner did not travel with mr hoiland and their social relationship did not transcend their work relationship although mr hoiland made one sexual advance petitioner flatly rejected it these facts suggest that the dollar_figure payment was motivated by business exigencies and not by detached or disinterested generosity see duberstein v commissioner supra pincite considering the record as a whole we find that petitioner’s uncorroborated testimony that mr hoiland had an unrequited romantic interest in her or that she was the only employee to receive a substantial payment at the end of the year is insufficient to support her contention that the payment was a gift we are not required to accept the self-serving testimony of interested parties without persuasive evidence or corroboration see 87_tc_74 yang v commissioner tcmemo_2000_263 pci’s issuance of a form 1099-misc reporting the dollar_figure payment indicates that pci did not intend this payment to be a gift petitioner reported the dollar_figure payment as income under the category services other activities on her state tax_return and paid the state tax on the additional income mr skone the same accountant who purportedly advised mr pettegrove that the payment was a gift prepared that return petitioner has failed to establish that the dollar_figure payment was a gift accordingly we hold that respondent’s 6while petitioner and respondent had approximately years from the time that the petition was filed to the start of trial both failed to produce relevant information about pci’s tax returns that would have been helpful to the court although the parties stipulated that pci did not deduct the payment in the parties did not present evidence regarding which accounting_method pci used a donor’s characterization of his action however is not determinative of its tax treatment in the hands of the recipient duberstein v 363_us_278 7petitioner also inaptly argued that the duty_of_consistency doctrine precludes respondent from asserting that the dollar_figure payment is income to petitioner petitioner’s argument is premised upon respondent’s stipulation that the income to petitioner is either wage income or a gift and that it was not self-employment_income petitioner’s counsel suggests that this is inconsistent with pci’s treatment of the payment because pci did not pay employment_taxes on that payment the duty_of_consistency doctrine estops a taxpayer from adopting a position in an open_year that is inconsistent with a position that the taxpayer took during a different year after the period of limitations has expired for the earlier year 231_f3d_541 9th cir affg tcmemo_1998_145 estoppel and the duty_of_consistency are to be applied against the commissioner with the utmost caution and restraint if at all and only in compelling situations where the result otherwise would be unwarrantable or unconscionable 67_tc_612 petitioner’s argument must fail as there is no inconsistent treatment or position asserted or taken by respondent determination that the dollar_figure payment to petitioner was includable in income was not in error whether petitioner is liable for the accuracy-related_penalty we next consider whether petitioner is liable for the accuracy-related_penalty under sec_6662 respondent determined that petitioner was liable for the accuracy-related_penalty for for dollar_figure of unreported income including the dollar_figure payment and dollar_figure for a computer pci provided her petitioner argues that even if she is liable for income_tax on the dollar_figure payment she is not liable for the penalty because she acted in good_faith and with reasonable_cause respondent bears the burden of production under sec_7491 and must come forward with sufficient evidence that it was appropriate to impose the penalty see 116_tc_438 respondent determined that petitioner is liable for the accuracy-related_penalty for negligence or disregard of rules or regulations and or a substantial_understatement_of_income_tax under sec_6662 for a taxpayer may be liable for a 20-percent penalty on any underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement of tax sec_6662 and b negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard sec_6662 an underpayment is not subject_to the penalty for negligence or for disregard of rules and regulations to the extent that the taxpayer shows that the underpayment is due to reasonable_cause or good_faith 115_tc_43 affd 299_f3d_221 3d cir see also sec_1 a a income_tax regs a substantial_understatement of tax is an understatement that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 without including the dollar_figure in income petitioner reported a tax due of dollar_figure whereas respondent determined a tax due of dollar_figure and a federal_income_tax deficiency of dollar_figure petitioner understated her income_tax for in an amount greater than dollar_figure or percent of the tax required to be shown on the return respondent has therefore met his burden of production with respect to petitioner’s substantial_understatement_of_income_tax the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs accordingly we next consider whether the taxpayer acted with reasonable_cause and in good_faith our consideration of this aspect is based on pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional sec_1_6664-4 income_tax regs when a taxpayer relies on the professional judgment of a competent tax adviser and provides him or her with all relevant information the taxpayer’s behavior is consistent with ordinary business care and prudence 469_us_241 to establish reasonable_cause through reliance on the advice of a tax adviser the taxpayer must meet a three-prong test laid out by neonatology associates p a v commissioner supra pincite the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer relied in good_faith on the adviser’s judgment petitioner bears the burden_of_proof with respect to the defenses to the accuracy-related_penalty see higbee v commissioner supra pincite petitioner has not established that she had reasonable_cause and acted in good_faith petitioner claims that she relied on mr hoiland and mr skone’s characterization of the payment petitioner presents no credible_evidence corroborating her testimony that this was indeed their characterization of the payment she also presents no credible_evidence that mr hoiland or mr skone was competent to advise her on the taxable nature of the payment she received petitioner’s claims that mr skone told her the payment was a gift are even harder to believe because mr skone prepared her state tax_return reporting the payment as income petitioner also claims to have relied upon the advice of mr pettegrove this is dubious as he offered none he relied on her characterization of the payment as a gift and made no further inquiry particularly troubling is the fact that he completely disregarded the form 1099-misc from pci that petitioner provided to him after considering all of the facts and circumstances we find that petitioner failed to establish that she had reasonable_cause and acted in good_faith with respect to the underpayment accordingly we sustain respondent’s determination that petitioner is liable for the accuracy-related_penalty we have considered all the remaining arguments that the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing and the concessions of the parties decision will be entered under rule
